J-S46028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHATEEK BEVERLY                            :
                                               :
                       Appellant               :   No. 1723 EDA 2019

          Appeal from the Judgment of Sentence Entered May 17, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002530-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                             FILED: MARCH 31, 2021

        Appellant, Shateek Beverly, appeals from the judgment of sentence

imposed on May 17, 2019, after a jury found him guilty of firearms not to be

carried without a license, carrying firearms on public streets in Philadelphia,

and person not to possess or control a firearm.1         After careful review, we

affirm.

        The trial court comprehensively summarized the facts adduced at trial,

as follows:

        [O]n March 15, 2018, fully uniformed Police Officer
        Jeffrey Donahue and his partner, Police Officer Ryndi Green-
        Coneby, were traveling in a marked vehicle, in the area of the
        1100 block of South Frazier Street in response to a radioed report
        of “two black males inside a black car armed with a gun.” Within
        a minute of receiving the radio call, the officers arrived at the
        location where they observed two (2) black cars with only one of
        the vehicles with occupants. The engine was running and some
____________________________________________


1   18 Pa.C.S. §§ 6106, 6108, and 6105, respectively.
J-S46028-20


     windows were tinted. As Officer Donahue exited his vehicle, he
     could smell a strong odor of burnt marijuana in the air.
     Approaching from the rear, Officer Donahue could see two people
     in the front of the vehicle, a black Lexus ES350.

            As he walked closer, the officer observed Appellant seated
     in the driver’s seat and shouted at least twice instructions for the
     driver to show his hands. He observed Appellant ignore his
     directions and “dip his shoulders forward” in the driver’s seat.
     During his [vivid] trial testimony, Officer Donohue physically
     demonstrated to the fact-finding jury Appellant’s furtive
     movements that he had observed. That demonstration vividly
     illuminated Appellant’s frantic attempt to hide something under
     his seat.

            Appellant eventually cracked the window about a quarter
     inch which released smoke and a very pungent odor of marijuana
     from the vehicle. Due to natural safety concerns, Officer Donahue
     then instructed Appellant to get out of the vehicle. As Appellant
     was exiting the vehicle, Officer Donahue could see the back half
     of a firearm on the driver’s side floorboard that had been partially
     shoved closest to the console.

           Appellant was subsequently frisked for the officers’ safety
     and placed in the back of the patrol car. Officer Donahue retrieved
     a fully loaded and chambered black Taurus G2 9-millimeter
     firearm from underneath the driver’s seat. The positioning of the
     firearm within the vehicle was displayed to the jury within the
     introduced photographs. The physical location of the firearm prior
     to law enforcement retrieval had been with the handle in the front
     by the driver’s feet and the barrel underneath pointed towards the
     back of the vehicle. This position was consistent not only with
     Appellant’s observed stashing motion but also reflective of the
     driver as the last natural possessor of that weapon.

           Moreover, the firearm’s location on the driver’s side of the
     floorboard next [to] the driver’s side of the console demonstrated
     access within the driver’s wingspan.          The driver’s singular
     possession of the retrieved firearm [that] had been loaded and
     chambered was also reflected by its location within inches behind
     and initially blocked by Appellant’s right leg and foot and
     underneath where he had been seated.




                                    -2-
J-S46028-20


           It was not until he was retrieving the firearm, that
     Officer Donahue had noticed the three (3) additional people in the
     backseat of the vehicle. Officer Donahue explained that the back
     windshield along with the side rear passenger window had been
     heavily tinted which had prevented him and Officer Green-Coneby
     from initially seeing the three (3) people in the backseat. Notably,
     Appellant had been the only individual that had ignored the
     Officer’s commands. Office Donohue testified that just prior to
     transportation for arrest processing, another officer thoroughly
     searched Appellant’s black puffy coat that he had been wearing
     and retrieved a box of ammunition usable for the recovered
     firearm from the upper right jacket pocket of that coat.

           Police Officer Kevin Day testified that on March 15, 2018, at
     approximately 12:10 p.m., he and his partner, Police Officer
     Ryan Howell, also responded to the radio call of “two black males
     inside a black car armed with a gun” on the 1100 block of South
     Frazier Street. They were in full uniform and in a marked police
     wagon. Officer Day approached the driver’s side of Appellant’s
     vehicle with Officer Donahue and he conducted the pat down of
     Appellant which revealed a box of ammunition in the right front
     pocket of Appellant’s jacket. Officer Day gave the box [to
     O]fficer Donahue. Officer Day stated that in his experience, it is
     uncommon for a person to just carry ammunition.

           Next, a stipulation was entered by and between counsel,
     that Firearm’s Identification Unit Examiner, Leticia Buchanan, was
     an expert in firearms identification, analysis, comparison, and with
     ammunition. Ms. Buchanan testified that she examined the
     firearm, which she identified as a Taurus G2c semiautomatic, 9-
     millimeter that comes with a box magazine that holds 12 plus one
     in the chamber. She stated that she had also received and
     analyzed a Sig Sauer box of ammunition; called hollow point “V–
     Crown” 9-millimeter type of ammunition which she had favorably
     compared to the same hollow point 9-millimeter type retrieved
     from the recovered firearm. That firearm was also deemed upon
     testing to be operable. On cross-examination, Ms. Buchanan
     stated that DNA testing had not been requested.

                                   * * *

           Detective Zachary Jordan testified that he was assigned to
     the Gun Violence Reduction Task Force with the Southwest
     Detectives Special Investigations Unit that utilize Facebook,
     Instagram and YouTube to combat gun crimes in the City.

                                    -3-
J-S46028-20


     According to Detective Jordan, in early March of 2018, he had
     received notification of a video publicly posted by Visionary Films
     and music producer featuring Appellant, whose social media name
     was “Teeko Savage.” With no objection, the video was displayed
     during the Detective’s testimony to the jury.

           Detective Jordan identified Appellant in the video as one of
     the two adult men rapping while easily handling a semiautomatic
     weapon; the other man was identified as Domire Crawford, who
     also held a firearm. Detective Jordan stated that he had been
     aware of previous videos featuring Appellant and that he had
     conducted an investigation involving Appellant and firearms on a
     previous date, which was not the date of the video.
     Detective Jordon retrieved the social media posting that displayed
     Appellant’s possession and posturing with firearms within a few
     days prior to Appellant’s instant arrest. On cross-examination,
     Detective Jordan stated that he was not aware of any fingerprint
     or DNA analysis being conducted on the gun.

            Upon completion of the prosecution’s case, Appellant
     testified that on March 15, 2018, at approximately 12:30 p.m., he
     had been sitting in the driver’s seat of a black Lexus, with four (4)
     other people that had been parked on the street with only the heat
     on electrically. Appellant stated that the weapon in question
     belonged to Javon Wallace who was sitting directly behind him in
     the vehicle and that he had never touched it.

           On cross-examination, Appellant testified that the police had
     been conspiring against him; that it wasn’t his gun and that Officer
     Day did not really retrieve a box of ammunition from his jacket
     pocket because he was not wearing a jacket when he had been
     removed from the car and that no one in that vehicle had been
     smoking any weed. According to Appellant, he and the other four
     men were just sitting in their friend’s car listening to music before
     the police showed up and interrupted them. After discussion with
     the court and with counsel, Appellant, outside the presence of the
     jury, informed the court that he was not going to call Javon
     Wallace as a witness.
                                     * * *

          A stipulation had been further entered by and between
     counsel that if the Clerk of Courts for the First Judicial District of
     Pennsylvania, Velma Jones, were called to testify as the
     authorized records custodian, she would testify that Appellant had


                                     -4-
J-S46028-20


     a prior adjudication of delinquency for robbery, graded as a felony
     of the first degree. That adjudication was docketed by First
     Judicial District of Pennsylvania Court of Common Pleas under
     Docket Number CP-51-JV-0002262-2015 with a disposition date
     of September 18, 2017.

           At the conclusion of trial on May 17, 2019, Appellant [was]
     found guilty by the jury after brief deliberation of the two
     respective Violations of the Uniform Firearms Act: Firearms not to
     be Carried without a License; and Carrying Firearms on Public
     [S]treets or Public Property in Philadelphia. The jury then was
     asked to decide the final previously bifurcated charge of Violation
     of the Uniform Firearms Act-Possession of a Prohibited Firearm.
     The stipulation regarding the testimony of the Clerk of Courts was
     read to the jury and after deliberation, they found Appellant guilty
     of that offense as well.

            Since Appellant had initially entered a plea of guilty to all
     charges before the Honorable Diana L. Anhalt, Judge of the First
     Judicial District of Pennsylvania Court of Common Pleas, on
     December 5, 2018, the investigative pre-sentence report and
     mental health evaluation previously ordered by Judge Anhalt had
     been available and reviewed by this Court. Sharie Beverly,
     Appellant’s mother, and Maria Hurt, Appellant’s aunt, both
     testified on behalf of Appellant.       Thereafter, Appellant was
     sentenced to an aggregate term of six and one-half (6 1/2) to
     seventeen (17) years of incarceration.4

           4 Appellant was sentenced to [a] term of three and
           one-half (3 1/2) years to seven (7) years of
           incarceration on the charge of firearms not to be
           carried without a license; followed by one and one half
           (1 1/2) to five (5) years of incarceration on each
           charge of person not to possess or control a firearm
           and carrying firearms on public streets or public
           property in Philadelphia.

           A Motion for Reconsideration of Sentence was filed on
     June 5, 2019 and [was] subsequently denied on June 11, 2019.
     Appellant filed a Notice of Appeal on June 12, 2019.

Trial Court Opinion, 5/27/20, at 2–8 (record references and some quotations

omitted). Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                    -5-
J-S46028-20


      Appellant raises the following issues for review:

            1. Whether the weight of the evidence was enough to
      sustain a conviction pursuant to Rule 607, and whether the
      evidence was sufficient to sustain a conviction pursuant to Rule
      606 and the weight of the evidence was enough to sustain a
      conviction pursuant to Rule 607?

            2. Whether the Sentencing Court should have sentenced
      [Appellant] to a “mitigated” sentence on May 17, 2019, yet he was
      sentenced To Firearms Not to be Carried W/O License, 18 § 6106
      §§ A1 F3 Confinement 3 1/2 to 7 years, 18 § 6105 §§ A1 M1
      Possession of Firearm Prohibited, Confinement Min. 1 1/2 Year(s)
      to Max: 5 Year(s): and 18 § 6108 M1 Carry Firearms Public in
      Philadelphia, Confinement Min: 1 1/2 to Max: 5 Year[s] all to be
      run consecutively for a minimum of 6 1/2 to 17 years sentence?

            3. Whether the evidence of the YouTube video, which shows
      [Appellant] in the possession of a firearm should have been
      allowed to be shown to the jury and admitted into evidence?

           4. Whether “Constructive Possession” was proven beyond a
      reasonable doubt?

Appellant’s Brief at 6, verbatim (renumbered for ease of disposition).

      We must initially determine whether Appellant has preserved each of his

issues for appellate review. “It [is] ‘elementary that issues not preserved for

appellate review or, even if raised at the trial level, not raised by a party to

an appeal, will not be considered by an appellate court.’” Commonwealth

v. Pitts, 981 A.2d 875, 879 n.3 (Pa. 2009) (quoting Commonwealth v.

McKenna, 383 A.2d 174, 179 (Pa. 1978)).

      Appellant’s first issue challenges the weight and the sufficiency of the

evidence supporting his convictions. Both aspects of his argument are waived.

As to his weight of the evidence claim, Pennsylvania Rule of Criminal



                                     -6-
J-S46028-20


Procedure 607 governs challenges to the weight of the evidence and provides,

in relevant part, as follows:

             (A) A claim that the verdict was against the weight of the
      evidence shall be raised with the trial judge in a motion for a new
      trial:

              (1) orally, on the record, at any time before sentencing

              (2) by written motion at any time before sentencing; or

              (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A). “The purpose of [Rule 607] is to make it clear that a

challenge to the weight of the evidence must be raised with the trial judge or

it will be waived.” Pa.R.Crim.P. 60, cmt. “If an appellant never gives the trial

court the opportunity to provide relief, then there is no discretionary act that

this Court can review.” Commonwealth v. Jones, 191 A.3d 830, 835 (Pa.

Super. 2018) (footnote and citation omitted).

      In his brief on appeal, Appellant does not contend that he complied with

Rule 607.   Further, a review of the record confirms that Appellant did not

present a weight claim orally on the record or in writing at any time before

sentencing or in his motion for reconsideration of sentence. Moreover, in his

appellate brief, Appellant’s argument consists solely of a recitation of Rule 607

and the case law outlining appellate review of a weight of the evidence claim.

Appellant’s Brief at 11–12.     Accordingly, Appellant’s failure to follow the

mandates of Rule 607 requires that we find waiver of this issue.




                                      -7-
J-S46028-20


       Appellant’s general sufficiency of the evidence claim is likewise

deficient.2 This Court has stated, “In order to preserve a challenge to the

sufficiency of the evidence on appeal, an appellant’s Pa.R.A.P. 1925(b)

statement must state with specificity the element or elements upon which the

appellant alleges that the evidence was insufficient.”          Commonwealth v.

Stiles, 143 A.3d 968, 982 (Pa. Super. 2016) (quoting Commonwealth v.

Garland, 63 A.3d 339, 344 (Pa. Super. 2013)) (internal quotation marks

omitted); see also Pa.R.A.P. 1925(b)(4)(ii) (“[T]he Statement shall concisely

identify each ruling or error that the appellant intends to challenge with

sufficient detail to identify all pertinent issues for the judge.”).            “Such

specificity is of particular importance in cases where, as here, [A]ppellant was

convicted of multiple crimes each of which contains numerous elements that

the Commonwealth must prove beyond a reasonable doubt.” Garland, 63

A.3d at 344. Failure to identify what specific elements the Commonwealth did

not prove at trial in a Rule 1925(b) statement renders an appellant’s

sufficiency-of-the-evidence       claim    waived   for   appellate   review.    See

Commonwealth v. Tyack, 128 A.3d 254, 261 (Pa. Super. 2015) (finding the

appellant’s issues waived where “1925(b) statement simply declared, in




____________________________________________


2  Appellant’s more specific argument that the evidence was insufficient to
demonstrate constructive possession of the firearm at issue is reviewable and
will be discussed infra.

                                           -8-
J-S46028-20


boilerplate fashion, that the evidence was insufficient to support his

conviction”).

      Here, Appellant posed the following generic question in his Pa.R.A.P.

1925(b) statement:     “[W]hether the evidence was sufficient to sustain a

conviction pursuant to Rule 606. . . .”        Appellant’s Pa.R.A.P. 1925(b)

Statement, 11/4/19, at 1. Appellant does not specify any element of any of

the convictions that the Commonwealth failed to prove beyond a reasonable

doubt. Nor does Appellant’s “Statement of Questions Involved” identify what

element(s) of the convictions he is challenging on appeal. Appellant’s Brief at

6.   Moreover, in the argument section of his appellate brief, Appellant’s

sufficiency argument consists of one paragraph describing this Court’s

standard of review. Id. at 12. Based on the foregoing, Appellant has failed

to preserve his sufficiency of the evidence challenge for appellate review.

      We next address Appellant’s sentencing issue.       On May 17, 2019,

Appellant was sentenced to a term of incarceration of three and one-half to

seven years for the conviction of firearms not to be carried without a license,

followed by one and one-half to five years of incarceration for both the person

not to possess a firearm and carrying a firearm on the streets of Philadelphia

convictions.    The   trial court   ordered that all sentences     be   served

consecutively, resulting in an aggregate term of incarceration of six and one-

half to seventeen years. N.T. (Sentencing), 5/17/19, at 101.




                                     -9-
J-S46028-20


      In his Pa.R.A.P. 1925(b) statement, Appellant phrases his sentencing

issue as “whether the sentencing court should have sentenced [Appellant] to

a ‘mitigated sentence’ . . . .”    Appellant’s Pa.R.A.P. 1925(b) Statement,

11/4/19, at 2. Appellant somewhat expands upon this abbreviated statement

in the argument portion of his brief, wherein he claims that the maximum

sentence of seventeen years was “widely outside the Sentencing Guidelines.”

Appellant’s Brief at 12. Appellant also posits that the trial court abused its

discretion in imposing his sentence because it violated the Pennsylvania

Sentencing Code by disregarding “the general principle that the sentence

imposed should call for 1) confinement consistent with the protection of the

public, 2) the gravity of the offense as it relates to the impact on the life of

the victim; and 3) the rehabilitative needs of the defendant. . . .” Appellant’s

Brief at 13.

      A claim that a sentence is excessive is a challenge to the discretionary

aspects of a sentence. Commonwealth v. Ahmad, 961 A.2d 884, 886 (Pa.

Super. 2008) (citation omitted). Challenges to the discretionary aspects of

sentencing do not entitle an appellant to review as of right. Commonwealth

v. Bradley, 237 A.3d 1131, 1138 (Pa. Super. 2020) (citing Commonwealth

v. Sierra, 752 A.2d 910, 912 (Pa. Super. 2000)). An appellant challenging

the discretionary aspects of his sentence must invoke this Court’s jurisdiction

by satisfying a four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902

                                     - 10 -
J-S46028-20


       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
       Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
       that the sentence appealed from is not appropriate under the
       Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted).

       Here, Appellant filed a timely notice of appeal and a motion to reconsider

sentence nunc pro tunc.3 Appellant represented that the motion was filed late

because of a death in trial counsel’s family. While Appellant’s brief does not

include a Pa.R.A.P. 2119(f) statement, the Commonwealth did not object to

the statement’s absence. Therefore, we will not find it waived on the basis

that the brief does not include the statement. Commonwealth v. Brougher,

978 A.2d 373, 375 (Pa. Super. 2009). Finally, Appellant’s argument that the

trial court abused its discretion in imposing his sentence because it failed to

consider the sentencing factors outlined in 42 Pa.C.S. §9721(b) raises a

substantial question.      See Commonwealth v. Cartrette, 83 A.3d 1030,

1042, 1043 (Pa. Super. 2013) (substantial question presented where

appellant alleges sentence manifestly excessive because court did not

consider all sentencing factors). Thus, we will review the substantive merits

of Appellant’s claim.


____________________________________________


3 On June 11, 2019, the trial court granted Appellant’s petition to file a motion
for reconsideration of sentence nunc pro tunc. On that same date, the trial
court denied the motion on its merits.

                                          - 11 -
J-S46028-20


       At sentencing, the Commonwealth noted that the sentencing guideline

for the carrying firearms without a license charge was thirty-six to forty-eight

months imprisonment plus or minus twelve months.            N.T. (Sentencing),

5/17/19, at 90.   The sentencing guideline for both person not to possess

firearms and for carrying a firearm in a public street in Philadelphia was nine

to sixteen months incarceration plus or minus three. Id. at 84. The trial court

imposed the Commonwealth-recommended three and-one-half to seven year

penalty for the main charge and one and one-half to five years on each of the

other two firearms convictions. Although the trial court represented that each

of these sentences was “within the recommended standard range of

sentencing,” Trial Court Opinion, 5/27/20, at 32, the eighteen-month

minimum sentence for the non-leading offenses was actually within the

aggravated range. Nonetheless, the sentence was not a deviation from the

Sentencing Guidelines as Appellant suggests.      Appellant’s Brief at 12; see

Commonwealth v. Bowen, 975 A.2d 1120, 1128 (Pa. Super. 2009)

(sentence falling within aggravated range constitutes a sentence within the

guidelines).

      We further conclude that Appellant’s assertion that his maximum

sentence was outside the Sentencing Guidelines is irrelevant. The Sentencing

Guidelines recommend ranges of minimum sentences based on the type of

offense, the defendant’s prior criminal history, and certain aggravating and




                                     - 12 -
J-S46028-20


mitigating factors. Commonwealth v. Yuhasz, 923 A.2d 1111, 1118 (Pa.

2007).

      Appellant’s companion claim that the trial court failed to consider the

sentencing factors in 42 Pa.C.S. § 9721, likewise is meritless. It is well settled

that when the trial court has the benefit of a presentence investigation (“PSI”)

report, it is presumed that the court was both aware of and appropriately

weighed all relevant information contained therein.         Commonwealth v.

Griffin, 804 A.2d 1, 8 (Pa. Super. 2002). Herein, the trial court informed

Appellant that the reasons for the length of the sentence included: Appellant’s

“extreme violence” and “extreme indications of very compulsive behavior” in

his actions underlying his prior juvenile dispositions for aggravated assault

and robbery; the “proud way [Appellant] displayed an intent to commit

violence” depicted in the YouTube video played at trial; prior attempts at

rehabilitation “haven’t worked” due to Appellant’s “refusal to change”;

Appellant declined a meeting with the presentence investigator; Appellant did

not “accept responsibility” for his crimes; and Appellant is a “clear and present

danger to the community.” N.T. (Sentencing), 5/17/19, at 94–98. Therefore,

Appellant’s argument that the trial court failed to consider the 42 Pa.C.S.

§ 9721 (b) sentencing factors is belied by the record and merits no relief.

      Finally, to the extent that Appellant is unhappy with the duration of his

incarceration due to the consecutive nature of the sentences, the decision to

order sentences to run concurrently or consecutively is left to the discretion


                                     - 13 -
J-S46028-20


of the trial court.   Commonwealth v. Radecki, 180 A.3d 441, 470 (Pa.

Super. 2018).    An appellant is not entitled to a “volume discount” for his

crimes by having all of his sentences run concurrently. Commonwealth v.

Hoag, 665 A.2d 1212, 1214 (Pa. Super. 1995).              “The imposition of

consecutive, rather than concurrent, sentences may raise a substantial

question in only the most extreme circumstances, such as where the

aggregate sentence is unduly harsh, considering the nature of the crimes and

the length of imprisonment.” Moury, 992 A.2d at 171–172 (citation omitted).

Herein, Appellant has not asserted any “extreme circumstances.” Radecki,

180 A.3d at 470. We conclude that the trial court acted within its discretion

in imposing consecutive sentences after reviewing the facts of the case,

Appellant’s history, relevant sentencing factors, and the PSI report.

      Appellant’s next issue involves the admission of a YouTube video

depicting Appellant performing a rap song while brandishing a firearm. On

December 4, 2018, the trial court held a hearing on the Commonwealth’s

motion to introduce other acts evidence.     The motion requested that the

Commonwealth be permitted to introduce the “Testimony of Detective

Zachary Jordan relating to a YouTube Video titled ‘Teeko Savage Featuring

Daz Raw Ready For War (Remix),’ which was published on March 11, 2018,”

four days before Appellant was arrested on the present charges.         Motion,




                                    - 14 -
J-S46028-20


12/3/18, at unnumbered 1, 4.4 The motions court granted the motion, and

the video was played before the jury during trial.

       On appeal, Appellant maintains that the video was admitted in violation

of Pa.R.E. 404(b).       Rule 404(b) instructs, in relevant part, that although

“evidence of a crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in

accordance with the character,” it may be admissible to prove “motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident. Pa.R.E. 404(b)(1) and (2). In criminal matters

“this evidence is admissible only if the probative value of the evidence

outweighs its potential for unfair prejudice.” Pa.R.E. 404(b).

       In his brief, Appellant contends, without elaboration, that admission of

the video was prejudicial because it demonstrated that Appellant “had a

propensity to commit crimes.” Appellant’s Brief at 8. Appellant does not,

however, identify any error in the motions court’s reasoning that the video

was admissible because “it tended to prove that [Appellant] had a weapon

similar to the one in [perpetration] of the crime[s] he is currently charged

with.” N.T. (Motion), 12/4/18, at 9. Although the motions court recognized

that the weapon in the video was not the same as the weapon involved in the

subject crimes, “it still shows access to weapons.” Id.


____________________________________________


4 Teeko Savage is Appellant’s social media name. N.T. (Trial), 5/15/19, at
114.

                                          - 15 -
J-S46028-20


      Appellant also argues that the Commonwealth failed to present sufficient

evidence of constructive possession. Appellant’s Brief at 10. Appellant asserts

that the Commonwealth failed to prove he exercised control or dominion over

the firearm because “there were five persons in the vehicle” where the firearm

was discovered, Appellant did not own or operate the car, and Appellant

cooperated with the responding officer.      Id.   Appellant also contends that

“Officer Roller’s testimony that [A]ppellant made a movement toward the left

rear of the vehicle” does not “provide proof beyond a reasonable doubt that

[A]ppellant possessed the firearm in question.” Id.

      We have considered the arguments of the parties, the relevant law, and

the complete record. The trial court aptly addressed Appellant’s evidentiary

and constructive possession issues in its May 27, 2020 Pa.R.A.P. 1925(a)

opinion. We thus rely on the trial court’s opinion in concluding that these

issues lack merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/21




                                    - 16 -